Citation Nr: 0634126	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2003, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board. 

The Board notes the representative's presentation in August 
2006 indicated that the following issues were merged issues 
"currently not associated with the record:" service 
connection for indigestion, amyloidosis, liver disease and 
rhinitis, and increased ratings for penile deformity and 
prostate cancer.  The record shows that a Board decision in 
December 1996 granted service connection for prostate cancer, 
and that the veteran previously established service 
connection for postoperative spermatic cord cyst removal 
epididymitis and testalgia.  

Information in the Veterans Appeals Control and Locator 
System (VACOLS) has all the above issues "merged" with the 
claim for increase for hearing loss in June 2006, but the 
record does not show any rating decision addressing these 
issues or more importantly a notice of disagreement of record 
or such being acknowledged in VACOLS prior to or since the 
Board remand in October 2003.  Where there has been an 
initial RO adjudication of a claim and a notice of 
disagreement (NOD) is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case (SOC), and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, a 
rating decision followed by a timely filed NOD is necessary 
to confer appellate jurisdiction.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
Thus, the Board concludes that these recently referenced 
"merged" issues are not properly before the Board at this 
time and they will not be addressed further in this decision.  
38 C.F.R. § 19.4.




FINDINGS OF FACT

1.  The January 2001 VA audiology examination showed the left 
ear average pure tone threshold was 56 decibels and the 
speech recognition score was 84 percent (numeric 
designation/level III, numeric designation/level IV, Table 
VIa).  

2.  The October 2002 VA audiology examination showed the left 
ear average pure tone threshold was 63 decibels and the 
speech recognition score was 96 percent (numeric 
designation/level II Table VI, numeric designation/level V, 
Table VIa).  

3.  The November 2003 VA audiology examination showed the 
left ear average pure tone threshold was 56 decibels and the 
speech recognition score was 100 percent (numeric 
designation/level I).  

4.  The January 2006 VA audiology examination showed the left 
ear average pure tone threshold was 43 decibels and the 
speech recognition score was 96 percent (numeric 
designation/level I).  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for hearing loss of the left ear have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.326, 
3.327, 4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim for an 
increased evaluation.  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2001 RO letter informed him of the provisions of 
the VCAA and he was advised to identify any evidence in 
support of his claim that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  This letter was issued prior to the initial 
adjudication of the claim in June 2001.  The RO issued a VCAA 
specific letter in May 2004 after an October 2003 Board 
remand that supplemented the previous VCAA specific 
information on the evidence needed to substantiate the claim.  
The correspondence mentioned above advised him of the 
evidence he needed to submit.  The VCAA-directed letters 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a VCAA notice 
was provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does comply with the express requirements of the law 
as interpreted in Pelegrini.  As explained below, the Board 
concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in May 2004 had a reference on page 2 to this element 
and the earlier VCAA specific notice invited the submission 
of any medical or lay evidence that the Board finds fairly 
represented the content of the "fourth element".  
Thereafter, the RO considered the claim again, most recently 
in May 2006.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim and the 
supplemental VCAA letter issued pursuant to the Board remand 
cured any timing defect in the issuance of a comprehensive 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Furthermore, the supplemental statement of 
the case in April 2006 supplemented the previous VCAA notice 
regarding the effective date and evaluation elements for 
increased compensation claims that also included another 
invitation to submit any evidence he had regarding this 
matter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any deficiency in this form of notice is harmless since the 
Board is denying the appeal in its entirety. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced VA clinical 
records and the RO also obtained VA medical examinations that 
addressed the appeal issue, most recently in January 2006.  
Furthermore, the RO explained its reasoning for not accepting 
recent clinical reports as evidence in evaluating the 
service-connected hearing loss disability as they did not 
show treatment for it.  Although the representative argues 
that the January 2006 examination was inadequate, the 
regulations require controlled speech recognition and 
puretone audiometry to insure consistency.  The regulations 
also require that it be conducted without use of hearing 
aids.  There is no argument that this report or other 
audiology examination  reports did not comply with VA rating 
standards for the evaluation of a hearing loss disability, as 
set forth in 38 C.F.R. § 4.85.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).  Furthermore, the representative did 
not argue that there are other compliant reports outstanding 
that show an increase in the left hear hearing loss 
disability or that recently received records were not 
intended for the Board's review in the first instance.  Thus, 
the Board finds the development is adequate when read in its 
entirety, and it satisfied the obligations established in the 
VCAA and the Board remand.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the issue 
on the merits.


Analysis

This appeal arose from a claim for increase the RO received 
in August 2000.  Although a review of the recorded history of 
a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim for 
increase the regulations do not give past medical reports 
precedence over current findings where as in this case such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999).  The record shows the 
veteran has been in receipt of a 100 percent schedular 
evaluation for post-traumatic stress disorder since June 
1991.

The veteran's claim was filed after the June 10, 1999, 
effective date for the revised regulations applied in 
evaluating impaired hearing and ear disorders.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The current regulations clarified certain rating procedures 
and terminology, but did not adjust the basic rating 
elements, the numeric designations or the corresponding 
percentage ratings for impaired hearing.  Thus, the basic 
method of evaluation applicable to the veteran's claim was 
not changed during the appeal.  Regarding impaired hearing, 
the revisions clarified the audiology examination procedures 
that VA would follow but which had not been expressly 
provided for earlier by regulation.  The criteria for 
applying the alternative rating procedure for exceptional 
patterns of hearing (Table VIa) were substantively amended 
and are more favorable to the appellant, and the Board has 
applied them where applicable.  

The standard method of rating based upon the combination of 
the percent of speech discrimination and the puretone 
threshold average at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz, hereafter referred to as 
the "specified frequencies") would not produce an 
evaluation higher than the 0 percent evaluation when applied 
to any of the VA audiology evaluations relevant to this 
appeal which are adequate for rating purposes.  The Board 
notes that for evaluation purposes, the right ear hearing 
loss which is not service-connected is designated Level I 
subject to the provisions of 38 C.F.R. § 3.383 which are not 
applicable in this case since the service connected hearing 
loss is not at least 10 percent.  In accordance with 
statutory provisions, the amendments to 38 C.F.R. 
§ 3.383(a)(3) are effective December 6, 2002 to conform to 
the statutory enactment.  See 69 Fed. Reg. 48149, August 9, 
2004.  The version of section 3.383 prior to the regulatory 
change required total deafness in both ears, a requirement 
that the statutory amendment removed.  38 U.S.C.A. 
§ 1160(a)(3) (2003) as amended in Section 103, Veterans 
Benefits Act of 2002, Public Law 107-330, December 6, 2002. 

However, 38 C.F.R. § 4.86 provides the following for 
exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. (b) When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The option outlined in subsection (a) 
is applicable to the veteran's pattern of hearing impairment 
on several of the examinations conducted during the claim for 
increase.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. Table VIa is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86.  
``Puretone threshold average,'' as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85.  Thus the January 2001, October 2002, 
November 2003, and January 2006 audiometry evaluations are 
being relied on since they meet the examination criteria 
established in the regulation and the examiners in each 
instance did not state that the results were an invalid 
assessment of the veteran's hearing.  An examiner in August 
2000 did not report the puretone thresholds at all required 
frequencies.  Thus, the examination is not adequate for 
rating the veteran's hearing loss.  

As reflected in the regulations cited above, the evaluation 
of hearing impairment applies a rather structured formula 
which is essentially a mechanical application of the VA 
Schedule for Rating Disabilities to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Applying this 
structure, the Board to find the veteran's hearing loss does 
not warrant a higher evaluation during the appeal period 
under either Table VI or VIa.  

Thus, reviewing the January 2001 examination, the puretone 
thresholds at the specified frequencies in decibels in the 
left ear were 60/65/65/80.  The average puretone threshold 
was 68 decibels and the speech recognition score was 84 
percent.  With this average, the numeral designation for 
hearing impairment from Table VIa produced a higher numeral 
designation of V (versus a numeral designation of III when 
the average threshold and the speech recognition score are 
combined) that produce a 0 percent evaluation under Table 
VII.  The nonservice-connected right ear is designated I and 
the table requires at least level X hearing in the poorer ear 
to yield a 10 percent evaluation.  This would correspond to a 
puretone average threshold of 98-104 decibels under Table VIa 
or speech discrimination of 0-34 percent with a puretone 
average of 42-49 decibels, speech discrimination of 36-42 
percent with a puretone average of at least 82 decibels, or 
speech discrimination of 44-50 percent with a puretone 
average of at least 98 decibels.  The examiner noted the 
veteran's complaint of difficulty hearing low-pitched sounds 
that was greatest in crowds of people.  The examiner reported 
moderate to severe sensorineural hearing loss across the test 
frequencies in the left ear.  

The October 2002 examination showed the puretone thresholds 
at the specified frequencies in decibels in the left ear were 
60/65/60/70.  The average puretone threshold was 63 decibels 
and the speech recognition score was 94 percent.  With this 
average, the numeral designation for hearing impairment from 
Table VIa produced a higher numeral designation of V (versus 
a numeral designation of II when the average threshold and 
the speech recognition score are combined) that again produce 
a 0 percent evaluation under Table VII.  The veteran 
complained of decreased hearing acuity with the greatest 
difficulty when background noise is present.  The examiner 
reported moderate to severe sensorineural hearing loss across 
the test frequencies.

The VA audiology examination in November 2003 showed the 
puretone thresholds at the specified frequencies in decibels 
in the left ear were 50/55/60/65.  The average puretone 
threshold was 56 decibels and the speech recognition score 
was 100 percent.  With this average and speech recognition, 
the numeral designation for hearing impairment from Table VI 
produced a numeral designation of I which again produces a 0 
percent evaluation under Table VII.  Table VIa was not 
applicable since the puretone threshold at each of the 
specified frequencies was not at least 55 decibels and the 
puretone threshold at 1000 and 2000 Hertz did not warrant 
consideration of the alternative evaluation method under 
section 4.86(b).  The examiner noted no change in the air 
conduction thresholds for what was described as a moderately 
severe to severe sensorineural hearing loss in the left ear.   

More recently, the VA audiology examination in January 2006 
showed the puretone thresholds at the specified frequencies 
in decibels in the left ear were 40/40/45/45.  The average 
puretone threshold was 43 decibels and the speech recognition 
score was 96 percent.  With this average and speech 
recognition percentage, the numeral designation for hearing 
impairment from Table VI produced a numeral designation of I 
which again produces a 0 percent evaluation under Table VII.  
Once again, Table VIa was not applicable since the puretone 
threshold at each of the specified frequencies was not at 
least 55 decibels and the puretone threshold at 1000 and 2000 
Hertz did not warrant consideration of the alternative 
evaluation method under section 4.86(b).  The examiner noted 
the veteran's complaint of difficulty understanding speech 
especially on the telephone.  The examiner's assessment was 
mild to moderately severe sensorineural hearing loss.  A VA 
clinical record entry dated in May 2006 noted granular 
myringitis in the left ear and that the assessment was normal 
by clinical speech reception thresholds and June 2006 
clinical record entries do not confirm a repeat audiology 
examination that met the evaluation standards had been 
conducted. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the left ear hearing loss has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Entitlement to an increased (compensable) disability 
evaluation for hearing loss of the left ear is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


